COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 STEPHON CLARK,                                               No. 08-13-00216-CR
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                        367th Judicial District Court
                                               §
 THE STATE OF TEXAS,                                        of Denton County, Texas
                                               §
                            Appellee.                         (TC# F-2010-0790-E)
                                               §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.